DAUKSCH, Judge.
Appellant filed a petition for writ of ha-beas corpus which we have elected to treat as a full appeal. Hollingshead v. Wainwright, 194 So.2d 577 (Fla.1967); Baggett v. Wainwright, 229 So.2d 239 (Fla.1969). The principle issue is whether the appellant was induced to enter his guilty plea by promises which could not be performed. It appears from the record the appellant was promised he would serve his time on the sentence in this case concurrent with the time he was then serving on a federal sentence. It also appears the federal government does not have custody of appellant but he began serving time in our state prison after his plea and sentence in this case even though he had been serving the federal time just before he was brought up for the plea in this case. The record indicates the federal government is not counting the time appellant is serving in the state prison and therefore he may have been improperly induced to enter his plea and may be allowed to withdraw his plea and go to trial.
This matter is remanded to the trial court for hearing to determine whether appellant was improperly induced to enter his plea when he was assured his state time would run concurrent with the federal time he was serving at the time he was sentenced in this case.
REMANDED for further proceedings.
MOORE, JOHN H., II and LETTS, GAVIN K., Associate Judges, concur.